DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to application filed on July 19, 2021.
Claims 1-20 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4, 6, 10-11 and 13-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4, 6-10 and 15 of U.S. Patent No. 11,099,892 in view of Suchter et al. (US 2015/0026336).


Instant Application: 17/379742
1. A method comprising:






 receiving information indicative of actual computing resource utilization at a worker node, the worker node including a previously allocated first-tier resource to process a first task; 



and allocating an opportunistic second-tier resource at the worker node to process a second task in response to determining that the actual computing resource utilization at the worker node is below a first threshold:

wherein the opportunistic second-tier resource includes underutilized computing resources previously allocated and guaranteed to the previously allocated first-tier resource, and wherein the opportunistic second-tier resource is subject to de-allocation if the actual computing resource utilization at the worker node rises above a second threshold.















2. The method of claim 1, further comprising:

determining that the actual computing resource utilization has risen above the second threshold;  and deallocating the opportunistic second-tier resource in response to determining that the actual computing resource utilization has risen above the second threshold.

3. The method of claim 1, wherein the opportunistic second-tier resource is allocated to process the second task after determining that the second task allows processing by opportunistic second-tier resources.

4. The method of claim 1, further comprising:



determining whether to de-allocate the second-tier resource based on a periodic heartbeat signal of the received information. 


6. The method of claim 1, wherein the received information includes values for the first threshold and/or the second threshold.

10. The method of claim 1, further comprising:

setting the first threshold and/or the second threshold based on the received information,

11. The method of claim 1, further comprising:

adjusting the first threshold and/or the second threshold in response to changes in the actual computing resource utilization.

13. The method of claim 1, wherein the first threshold and/or the second threshold are specific to the worker node and are different from thresholds of other worker nodes in a distributed computing cluster.

14. A system comprising: a processor; and a memory having instructions stored thereon, which when executed by the processor, cause the system to: 








receive information indicative of actual computing resource utilization at a worker node, the worker node including a previously allocated first-tier resource to process a first task: 



and allocate an opportunistic second-tier resource at the worker node to process a second task in response to determining that the actual computing resource utilization at the worker node is below a first threshold, 

wherein the opportunistic second-tier resource includes underutilized computing resources previously allocated and guaranteed to the previously allocated first-tier resource, and wherein the opportunistic second-tier resource, having a lower tier status than the first-tier resource, is subject to de-allocation if the actual computing resource utilization at the worker node rises above a second threshold.













Patent No. 11,099,892
1.    A method for recouping computing resources that have been previously allocated for processing tasks at a plurality of worker nodes in a distributed computing cluster, the method comprising:

receiving, from a worker node, information indicative of actual computing resource utilization at the worker node, the worker node including a previously allocated first-tier resource to process a first task, wherein the first-tier resource is deterministically allocated; and

allocating an opportunistic second-tier resource at the worker node to process a second task in response to determining that the actual computing resource utilization at the worker node is below a first threshold;

wherein the opportunistic second-tier resource includes underutilized computing resources previously allocated and guaranteed to the previously allocated first-tier resource, and wherein the opportunistic second-tier resource is subject to de-allocation if the actual computing resource utilization at the worker node rises above a second threshold;

wherein the first and second threshold are described by the following equations:

T1 = Talloc X Rn 
T2=Tpreempt X Rn
wherein T1 is the first threshold, Talloc is the variable over-allocation parameter, T2 is the second threshold, Tpreempt is the variable preemption parameter, and Rn is the computing resource capacity at the worker node.

2.    The method of claim 1, further comprising:

de-allocating the opportunistic second-tier resource in response to determining that actual computing resource utilization at the worker node has risen above the second threshold.



4.    The method of claim 1, wherein the opportunistic second-tier resource is allocated at the worker node to process the second task after determining that the second task allows processing by opportunistic second-tier resources.

6.    The method of claim 1, wherein the information received from the worker node includes periodic heartbeat signals, the method further comprising:

determining whether to de-allocate the previously allocated opportunistic second-tier resource at the worker node each time a periodic heartbeat signal is received.

7.    The method of claim 1, wherein the information received from the worker node includes values for the first and/or second threshold.

8.     The method of claim 1, further comprising: 

setting the first and/or second threshold based on the information received from the worker node.

9.    The method of claim 1, wherein the first threshold and/or second threshold dynamically adjust in response to changes in actual computing resource utilization at the worker node.



10.    The method of claim 1, wherein the first threshold and/or second threshold are specific to the worker node and are different than thresholds at another worker node in the distributed computing cluster.

15.    A system for recouping computing resources that have been previously allocated for processing tasks at a plurality of worker nodes in a distributed computing cluster, the system comprising:

a processor; and a memory having instructions stored thereon, which when executed by the processor, cause the system to:

receive, from a worker node, information indicative of actual computing resource utilization at the worker node, the worker node including a previously allocated first-tier resource to process a first task, wherein the first-tier resource is deterministically allocated; 

and allocate an opportunistic second-tier resource at the worker node to process a second task in response to determining that the actual computing resource utilization at the worker node is below a first threshold;

wherein the opportunistic second-tier resource includes underutilized computing resources previously allocated and guaranteed to the previously allocated first-tier resource, and wherein the opportunistic second-tier resource is subject to de-allocation if the actual computing resource utilization at the particular worker node rises above a second threshold;

wherein the first and second threshold are described by the following equations:

T1 = Talloc X Rn 
T2=Tpreempt X Rn
wherein T1 is the first threshold, Talloc is the variable over-allocation parameter, T2 is the second threshold, Tpreempt is the variable preemption parameter, and Rn is the computing resource capacity at the worker node.




Claims 1 and 15 of U.S. Patent No. 11,099,892 disclose claims 1 and 14 of the instant application #17/379742 as shown above.
However, U.S. Patent No. 11,099,892 does not disclose:
wherein the opportunistic second-tier resource, having a lower tier status than the first-tier resource
However, Suchter et al. disclose:
wherein the opportunistic second-tier resource, having a lower tier status than the first-tier resource (the system can reallocated the portion of the network resource capacity from the second sub-job back to the first sub-job if the system identifies that the performance of the first sub-job declines (second threshold) due to a lack of network resource capacity (first sub-job has higher priority (higher tier status) than the second sub-job, Paragraph 91, lines 15-19)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of U.S. Patent No. 11,099,892 into the teaching of Suchter et al. to include wherein the opportunistic second-tier resource, having a lower tier status than the first-tier resource in order to have different priority/importance levels for various resources when determining resource allocations.

Claims 1-6, 11-14 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4, 6-8, 10-12, 18 and 20 of U.S. Patent No. 10,572,306 in view of Suchter et al. (US 2015/0026336).

Instant Application: 17/379742
1. A method comprising:








 receiving information indicative of actual computing resource utilization at a worker node, the worker node including a previously allocated first-tier resource to process a first task; 









and allocating an opportunistic second-tier resource at the worker node to process a second task in response to determining that the actual computing resource utilization at the worker node is below a first threshold:






wherein the opportunistic second-tier resource includes underutilized computing resources previously allocated and guaranteed to the previously allocated first-tier resource, and wherein the opportunistic second-tier resource is subject to de-allocation if the actual computing resource utilization at the worker node rises above a second threshold.

2. The method of claim 1, further comprising:

determining that the actual computing resource utilization has risen above the second threshold;  and deallocating the opportunistic second-tier resource in response to determining that the actual computing resource utilization has risen above the second threshold.

3. The method of claim 1, wherein the opportunistic second-tier resource is allocated to process the second task after determining that the second task allows processing by opportunistic second-tier resources.



4. The method of claim 1, further comprising:

determining whether to de-allocate the second-tier resource based on a periodic heartbeat signal of the received information. 

5. The method of claim 4, wherein determining whether to de-allocate the second-tier resource includes:

determining whether the actual computing resource utilization has risen above the second threshold when the periodic heartbeat signal is received.


6. The method of claim 1, wherein the received information includes values for the first threshold and/or the second threshold.


11. The method of claim 1, further comprising:

adjusting the first threshold and/or the second threshold in response to changes in the actual computing resource utilization.

12. The method of claim 1, wherein the second threshold is higher than the first threshold.

13. The method of claim 1, wherein the first threshold and/or the second threshold are specific to the worker node and are different from thresholds of other worker nodes in a distributed computing cluster.


14. A system comprising: a processor; and a memory having instructions stored thereon, which when executed by the processor, cause the system to: 










receive information indicative of actual computing resource utilization at a worker node, the worker node including a previously allocated first-tier resource to process a first task: 










and allocate an opportunistic second-tier resource at the worker node to process a second task in response to determining that the actual computing resource utilization at the worker node is below a first threshold, 





wherein the opportunistic second-tier resource includes underutilized computing resources previously allocated and guaranteed to the previously allocated first-tier resource, and wherein the opportunistic second-tier resource, having a lower tier status than the first-tier resource, is subject to de-allocation if the actual computing resource utilization at the worker node rises above a second threshold.

17. The system of claim 14, wherein computing resources at the worker node include one or more of processing, memory, data storage, I/O, and/or network resources.
Patent No. 10,572,306
1.    A computer-implemented method for recouping underutilized computing resources that have been previously allocated as containers for processing tasks at a plurality of worker nodes in a distributed computing cluster, the method comprising:

receiving, by a master node, signals from a particular worker node of the plurality of worker nodes, the signals including information indicative of actual computing resource utilization at the particular worker node, the particular worker node including a previously allocated first tier container based on previously requested computing resources to process a first task, wherein the previously requested computing resources are deterministically allocated to the previously allocated first tier container; and

allocating, by the master node, an opportunistic second tier container at the particular worker node to process a second task in response to determining that the actual computing resource utilization at the particular worker node is below a first threshold and that particular worker node has insufficient computing resources to allocate another first tier container to process the second task;

wherein the opportunistic second tier container includes underutilized computing resources previously allocated and guaranteed to the previously allocated first tier container, and wherein the opportunistic second tier container is subject to de-allocation to guarantee the computing resources to the previously allocated1 first tier container if the actual computing resource utilization at the particular worker node rises above a second threshold.


2.    The method of claim 1, further comprising: 

de-allocating, by the master node, the opportunistic second tier container in response to determining that actual computing resource utilization at the particular worker node has risen above a second threshold, such that the first task is not interrupted.

4.    The method of claim 1, wherein the opportunistic second tier container is allocated at the particular worker node to process the second task after determining, by the master node, that the second task allows processing by opportunistic second tier containers.


6.    The method of claim 1, wherein the signals from the particular worker node received at the master node are periodic heartbeat signals.





7.    The method of claim 6, further comprising


determining, by the master node, whether to de-allocate the previously allocated opportunistic second tier container at the particular worker node each time a periodic heartbeat signal is received.

8.    The method of claim 1, wherein the signals from the particular worker node received at the master node include values for the first and/or second threshold.

10.    The method of claim 1, wherein the first threshold and/or second threshold dynamically adjust in response to changes in actual computing resource utilization at the particular worker node.



12.    The method of claim 1, wherein the second threshold is higher than the first threshold.

11. The method of claim 1, wherein the first threshold and/or the second threshold are specific to the particular worker node and are different than thresholds of one or more of the other worker nodes in a distributed computing cluster.

18. A system for recouping underutilized computing resources that have been previously allocated as containers for processing tasks at a plurality of worker nodes in a distributed computing cluster, the system comprising: 

a processor; and memory having
instructions stored thereon, which when executed by the processor, cause the system to:

receive signals from a particular worker node of a plurality of worker nodes in the distributed computing cluster, the signals including information indicative of actual computing resource utilization at the particular worker node, the particular worker node including a previously allocated first tier container based on
previously requested computing resources to process a first task, wherein the previously requested computing resources are deterministically allocated to the previously allocated first tier container; 

and allocate an opportunistic second tier container at the particular worker node to process a second task in response to determining that the actual computing resource utilization at the particular worker node is below a first threshold and that the particular worker node has insufficient computing resources to allocate another first tier container to process the second task; 

wherein the opportunistic second tier container includes underutilized computing resources previously allocated and guaranteed to the previously allocated first tier container, and wherein the opportunistic second tier container is subject to de-allocation to guarantee the computing resources to the previously allocated first tier container if the actual computing resource utilization at the particular worker node rises above a second threshold.

20. The system of claim 18, wherein computing resources at the particular worker node include one or more of processing, memory, data storage, I/O, and/or network resources.


Claims 1 and 18 of U.S. Patent No. 10,572,306 disclose claims 1 and 14 of the instant application #17/379742 as shown above.
However, U.S. Patent No. 10,572,306 does not disclose:
wherein the opportunistic second-tier resource, having a lower tier status than the first-tier resource
However, Suchter et al. disclose:
wherein the opportunistic second-tier resource, having a lower tier status than the first-tier resource (the system can reallocated the portion of the network resource capacity from the second sub-job back to the first sub-job if the system identifies that the performance of the first sub-job declines (second threshold) due to a lack of network resource capacity (first sub-job has higher priority (higher tier status) than the second sub-job, Paragraph 91, lines 15-19)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of U.S. Patent No. 10,572,306 into the teaching of Suchter et al. to include wherein the opportunistic second-tier resource, having a lower tier status than the first-tier resource in order to have different priority/importance levels for various resources when determining resource allocations.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-14 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suchter et al. (US 2015/0026336).

With respect to Claim 1, Suchter et al. disclose:
receiving information indicative of actual computing resource utilization at a worker node, (supervisor controller system receives resource utilization data from a plurality of nodes in the cluster (worker node), Paragraph 86, lines 1-7)  the worker node including a previously allocated first-tier resource to process a first task; (automatic tuning can be based on a desired resource allocation as defined by the user to a particular job (first task) such as 75% of cluster’s network bandwidth capacity as well as 80% of the CPU utilization at a particular node (worker node) in the cluster, Paragraph 89, lines 1-10)
and allocating an opportunistic second-tier resource at the worker node to process a second task in response to determining that the actual computing resource utilization at the worker node is below a first threshold; (supervisor controller system can be configured to identify jobs or sub-jobs that have been allocated a certain amount of computer resources but is only utilizing a small portion of the resource allocation (below a first threshold), the system can re-allocate a portion of the resource allocation to another job or sub-job (opportunistic second tier resource to process a second task) located on the first node, Paragraph 91, lines 1-14)
wherein the opportunistic second-tier resource includes underutilized computing resources previously allocated and guaranteed to the previously allocated first-tier resource, (second task is re-allocated a portion of the 75% of network resource capacity that has been defined as a resource minimum (guarantee) when only 25% of the network resource is being utilized (underutilized computing resources), Paragraph 91, lines 7-11 and wherein the opportunistic second-tier resource, having a lower tier status than the first-tier resource, is subject to de-allocation if the actual computing resource utilization at the worker node rises above a second threshold. (the system can reallocated the portion of the network resource capacity from the second sub-job back to the first sub-job if the system identifies that the performance of the first sub-job declines (second threshold) due to a lack of network resource capacity (first sub-job has higher priority (higher tier status) than the second sub-job, Paragraph 91, lines 15-19)

With respect to Claim 2, all the limitations of Claim 1 have been addressed above; and Suchter et al. further disclose:
further comprising:
determining that the actual computing resource utilization has risen above the second threshold; and deallocating the opportunistic second-tier resource in response to determining that the actual computing resource utilization has risen above the second threshold. (the system can reallocated the portion of the network resource capacity from the second sub-job back to the first sub-job if the system identifies that the performance of the first sub-job declines (risen above second threshold) due to a lack of network resource capacity, Paragraph 91, lines 15-19)

With respect to Claim 3, all the limitations of Claim 1 have been addressed above; and Suchter et al. further disclose:
wherein the opportunistic second-tier resource is allocated to process the second task after determining that the second task allows processing by opportunistic second-tier resources. (supervisor controller system can be configured to identify jobs or sub-jobs that have been allocated a certain amount of computer resources but is only utilizing a small portion of the resource allocation, the system can re-allocate a portion of the resource allocation to another job or sub-job (allows processing of opportunistic second tier resources to process a second task) located on the first node, Paragraph 91, lines 1-14)

With respect to Claim 4, all the limitations of Claim 1 have been addressed above; and Suchter et al. further disclose:
further comprising:
determining whether to de-allocate the second-tier resource based on a periodic heartbeat signal of the received information. (each node in the cluster can be configured to transmit resource allocation data once every 1 to 5 seconds (periodic), Paragraph 92, lines 13-16; the resource monitoring and allocation system requires continuous updated information regarding the resource utilization at each node in the cluster and changes the resource allocation as needed, Paragraph 92, lines 1-16; changing resource allocation can include reallocating the portion of the network resource capacity from the second sub-job back to the first sub-job if the system identifies that the performance of the first sub-job declines due to a lack of network resource capacity, Paragraph 91, lines 15-19)

With respect to Claim 5, all the limitations of Claim 4 have been addressed above; and Suchter et al. further disclose:
wherein determining whether to de-allocate the second-tier resource includes:
determining whether the actual computing resource utilization has risen above the second threshold when the periodic heartbeat signal is received. (each node in the cluster can be configured to transmit resource allocation data once every 1 to 5 seconds (periodic), Paragraph 92, lines 13-16; the resource monitoring and allocation system requires continuous updated information regarding the resource utilization at each node in the cluster and changes the resource allocation as needed, Paragraph 92, lines 1-16; changing resource allocation can include reallocating the portion of the network resource capacity from the second sub-job back to the first sub-job if the system identifies that the performance of the first sub-job declines (risen above a second threshold) due to a lack of network resource capacity, Paragraph 91, lines 15-19)

With respect to Claim 6, all the limitations of Claim 1 have been addressed above; and Suchter et al. further disclose:
wherein the received information includes values for the first threshold and/or the second threshold. (resource utilization data is used to determine if computer resources that are currently being utilized by certain sub-jobs should be reallocated to other sub-jobs (first/second threshold), Paragraph 101, lines 1-9)

With respect to Claim 7, all the limitations of Claim 1 have been addressed above; and Suchter et al. further disclose:
wherein the first threshold and/or the second threshold is based on a computing resource capacity at the worker node. (computing resources can include CPU, RAM, disk I/O and network information, Paragraph 84, lines 20-22)

With respect to Claim 8, all the limitations of Claim 7 have been addressed above; and Suchter et al. further disclose:
wherein the first threshold is further based on a variable over-allocation parameter. (identifying jobs or sub-jobs that have been allocated a certain amount of computer resources but is only utilizing a small portion of the resource allocation (variable over-allocation parameter), the system can re-allocate a portion of the resource allocation to another job or sub-job located on the first node, Paragraph 91, lines 1-14)

With respect to Claim 9, all the limitations of Claim 7 have been addressed above; and Suchter et al. further disclose:
wherein the second threshold is further based on a variable preemption parameter. (the system can reallocated the portion of the network resource capacity from the second sub-job back to the first sub-job if the system identifies that the performance of the first sub-job declines (variable preemption parameter) due to a lack of network resource capacity, Paragraph 91, lines 15-19)

With respect to Claim 10, all the limitations of Claim 7 have been addressed above; and Suchter et al. further disclose:
further comprising:
setting the first threshold and/or the second threshold based on the received information. (resource utilization data is used to determine if computer resources that are currently being utilized by certain sub-jobs should be reallocated to other sub-jobs (first/second threshold), Paragraph 101, lines 1-9; user defined goals (first/second threshold) for a particular job, Paragraph 177, lines 1-8)

With respect to Claim 11, all the limitations of Claim 1 have been addressed above; and Suchter et al. further disclose:
further comprising:
adjusting the first threshold and/or the second threshold in response to changes in the actual computing resource utilization. (determine the actual current capacity of a resource and dynamically adjust threshold levels for access to these resources by various tasks or sub-jobs, Paragraph 180, lines 1-5)

With respect to Claim 12, all the limitations of Claim 1 have been addressed above; and Suchter et al. further disclose:
wherein the second threshold is higher than the first threshold. (supervisor controller system can be configured to identify jobs or sub-jobs that have been allocated a certain amount of computer resources but is only utilizing a small portion of the resource allocation (below a first threshold), the system can re-allocate a portion of the resource allocation to another job or sub-job (opportunistic second tier container to process a second task) located on the first node, Paragraph 91, lines 1-14; the system can reallocated the portion of the network resource capacity from the second sub-job back to the first sub-job if the system identifies that the performance of the first sub-job declines (second threshold) due to a lack of network resource capacity, Paragraph 91, lines 15-19; underutilized resources implies a lower threshold and overutilized resources implies a higher threshold)

With respect to Claim 13, all the limitations of Claim 1 have been addressed above; and Suchter et al. further disclose:
wherein the first threshold and/or the second threshold are specific to the worker node and are different from thresholds of other worker nodes in a distributed computing cluster. (each particular job at each node may have a desired resource allocation (first/second threshold), Paragraph 89-91)

Claim 14 is a system claim corresponding to the method claim above (Claim 1) and, therefore, is rejected for the same reasons set forth in the rejection of Claim1.

With respect to Claim 17, all the limitations of Claim 14 have been addressed above; and Suchter et al. further disclose:
wherein computing resources at the worker node include any one or more of processing, memory, data storage, I/O, or network resources. (computing resources can include CPU, RAM, disk I/O and network information, Paragraph 84, lines 20-22)

Claims 18 and 19 are non-transitory computer readable medium claims corresponding to the method claims above (Claims 1 and 2) and, therefore, are rejected for the same reasons set forth in the rejections of Claims 1 and 2.

With respect to Claim 20, all the limitations of Claim 18 have been addressed above; and Suchter et al. further disclose:
receive a request to process a particular task, wherein the request includes an indication of whether to allow processing of the particular task using the opportunistic second-tier. (the system can re-allocate a portion of the resource allocation to another job or sub-job (opportunistic second tier) located on the first node (worker node) when it is determined that resources are being underutilized (allows), Paragraph 91, lines 1-14; the system can reallocated the portion of the network resource capacity from the second sub-job back to the first sub-job if the system identifies that the performance of the first sub-job declines (disallows) due to a lack of network resource capacity, Paragraph 91, lines 15-19)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Suchter et al. (US 2015/0026336).

With respect to Claim 15, all the limitations of Claim 14 have been addressed above; and Suchter et al. first embodiment does not explicitly disclose:
further comprising:
allocating an opportunistic third-tier resource at the worker node to process a third task in response to determining that the actual computing resource utilization at the worker node is below a third threshold;
wherein the opportunistic third-tier resource includes underutilized computing resources previously allocated and guaranteed to the previously allocated first-tier resource and/or the opportunistic second-tier resource, and wherein the opportunistic third-tier resource, having a lower tier status than the first-tier resource and/or the second-tier resource, is subject to de-allocation if the actual computing resource utilization at the worker node rises above a fourth threshold.
However, Suchter et al. second embodiment discloses:
further comprising:
allocating an opportunistic third-tier resource at the worker node to process a third task in response to determining that the actual computing resource utilization at the worker node is below a third threshold;
wherein the opportunistic third-tier resource includes underutilized computing resources previously allocated and guaranteed to the previously allocated first-tier resource and/or the opportunistic second-tier resource, and wherein the opportunistic third-tier resource, having a lower tier status than the first-tier resource and/or the second-tier resource, is subject to de-allocation if the actual computing resource utilization at the worker node rises above a fourth threshold. (repeating the process of determining and configuring resource allocations to process various jobs (third task), Paragraph 139, lines 1-8)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Suchter et al. second embodiment into the teaching of Suchter et al. first embodiment to include allocating an opportunistic third-tier resource at the worker node to process a third task in response to determining that the actual computing resource utilization at the worker node is below a third threshold and wherein the opportunistic third-tier resource includes underutilized computing resources previously allocated and guaranteed to the previously allocated first-tier resource and/or the opportunistic second-tier resource, and wherein the opportunistic third-tier resource, having a lower tier status than the first-tier resource and/or the second-tier resource, is subject to de-allocation if the actual computing resource utilization at the worker node rises above a fourth threshold in order to efficiently manage the resources of computer clusters to process multiple tasks.

With respect to Claim 16, all the limitations of Claim 15 have been addressed above; and Suchter et al. further disclose:
wherein the third threshold is the same as the first threshold, and wherein the fourth threshold is the same as the second threshold. (repeating the process of determining and configuring resource allocations to process various jobs (third task) (i.e. thresholds are the same), Paragraph 139, lines 1-8)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bai et al. (US 2015/0363238) discloses resource management.
Mays et al. (US 2010/0262695) disclose allocation resources in a distributed computing environment.
Barsness et al. (US 2009/0007125) discloses resource allocation based on anticipated resource underutilization.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANNY N UNG whose telephone number is (571)270-7708. The examiner can normally be reached Mon-Thurs 7am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LU/
Lanny UngExaminer, Art Unit 2191                                                                                                                                                                                                        
September 20, 2022

/WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191